DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 1 is allowable. The restriction requirement between Groups 1-7, as set forth in the Office action mailed on 11/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/24/2021 is withdrawn.  Claims 3-8 and 10-12, directed to a non-elected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1 and 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an organic electroluminescence device, comprising: a transparent insulator dielectric layer which is located on the transparent conductive layer and completely covers the light emitting unit layer; and an electrode layer which is located on the transparent insulator dielectric layer, comprising a first electrode which is disposed oppositely to the first light emitting unit; a second electrode which is disposed oppositely to the second light emitting unit; wherein the first light emitting unit and the second light emitting unit both comprise: an electric charge injection layer located on the transparent conductive layer and is electrically connected to the transparent conductive layer; an electric charge transmission layer located on the electric charge injection layer; and an electron accumulation layer located on the light emitting layer; and wherein during a first half cycle when an AC signal has been switched on, the transparent conductive layer generates a plurality of electrons or a plurality of electron holes, and during another half cycle, the first light emitting unit and the second light emitting unit are simultaneously driven to emit lights in combination with the rest of the limitations of the claim.

The closest prior arts on record are Matsuo (JP 2001223088 A) teaching an inogrganic device in Fig. 3 with a general structure similar to that claimed Choi et. Al. (US 20080309234 A1) teaching a device in Fig 6 with relevant charge transmission layers 8 and 9, Iwasaki (US 20060043410 A) teaching layers 13 and 15 relevant to the electron accumulation layer, Tsutsui (US 20040027059 A1) in Figs. 4A-4C teaching a stacked organic device with functionality similar to the device of the claims and Yamazaki (US 20030094612 A1) being generally relevant to the claimed invention. However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 3-13 are also allowed being dependent on allowable claims 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897